713 N.W.2d 775 (2006)
475 Mich. 860
DETROIT FREE PRESS, INC., Plaintiff-Appellee,
v.
CITY OF SOUTHFIELD, Defendant-Appellee, and
City of Southfield Fire and Police Retirement System, City of Ann Arbor Employees' Retirement System, City of Taylor Police and Fire Retirement Fund Board, and City of Westland Police and Fire Retirement Board, Defendants-Appellants.
Docket No. 130440-1. COA Nos. 260083, 260639.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.